John M. Avondet, ISB No. 7438
Jared W. Allen, ISB No. 5793
BEARD ST. CLAIR GAFFNEY PA
2105 Coronado Street
Idaho Falls, Idaho 83404
Telephone: (208) 523-5171
Facsimile: (208) 529-9732
Email: javondet@beardstclair.com
       allen@beardstclair.com

Attorneys for the Plaintiff, Nelson-Ricks Cheese Company, Inc.
                         UNITED STATES DISTRICT COURT
                              DISTRICT OF IDAHO

 NELSON-RICKS CHEESE COMPANY,
 INC., an Idaho corporation,

        Plaintiff,                              Case No.: 4:16-cv-00427-DCN

 vs.

 LAKEVIEW CHEESE COMPANY, LLC,                  PLAINTIFF’S OBJECTION TO MOTION
 a Nevada limited liability company,            FOR WRIT OF EXECUTION (Dkt. No.
                                                112)

        Defendant.



       The Plaintiff, Nelson-Ricks Cheese Company, Inc. (NRCC), through its attorneys

of record, respectfully objects to the Motion for a Writ of Execution filed by Lakeview

Cheese Company, LLC as follows:

   1. Lakeview calculates interest from November 27, 2018 through July 10, 2019.

(Errata Dkt. No. 115.) However, the motion is predicated on the entry of the amended

judgment on June 28, 2019. (See 7/12/19 Def. Mot. for Writ of Execution at 1, Dkt. No.

112.) NRCC objects to calculating interest from a period of time prior to the entry of the

Amended Judgment on June 28, 2019.



            Plaintiff’s Objection to Motion for Writ of Execution (Dkt. No. 112.)            1
        The ability of a party to seek a writ of execution is predicated on the entry of a

money judgment. FED. R. CIV. P. 69(a)(1) (2019). No post-judgment interest could accrue

prior to entry of the Amended Judgment. Lakeview tacitly acknowledges this in its

moving papers which expressly rely on the Amended Judgment entered by the Court in

June 2019. (See Dkt. No. 112.) Consequently, NRCC objects to the time period used by

Lakeview to calculate post-judgment interest, if any.1

    2. Lakeview relies on Idaho Code § 28-22-104 for the rate of interest to be used to

calculate interest. (7/12/19 Hone Decl. ¶ 7, Dkt. No. 112-1.) NRCC submits that this is

erroneous to rely upon the Idaho Code for the rate of interest. In federal court, 28 U.S.C.

§ 1961(a) governs awards of post-judgment interest “on any money judgment in a civil

case recovered in a district court.” Attorney’s fees fall within the scope of § 1961. Friend

v. Kolodzieczak, 72 F.3d 1386, 1391 (9th Cir. 1995.) Federal law controls post-judgment

interest for applicable state law claims in federal district court, recognized by both Idaho

and Ninth Circuit case law. See Stanley v. McDaniel, 134 Idaho 630, 632, 7 P.3d 1107,

1109 (2000) (holding that “federal courts apply a federal statute determining interest on

state law claims heard in federal court.”); see also Northrop Corp. v. Triad Intern.

Marketing, S.A., 842 F.2d 1154, 1155 (9th Cir. 1988) (“It is settled that even in diversity

cases ‘[p]ost judgment interest is determined by federal law.’”.) The interest rate based

on the US Treasury 1 year is 1.98% as of July 29, 2019 as opposed to the ~ 7% used by

Lakeview to calculate post-judgment interest. Consequently, the motion should be denied

because Lakeview has sought interest to which it is not entitled.




1
  Additionally, NRCC believes that the filing of the Motion for a Writ of Execution violated the automatic
stay that is imposed upon entry of judgment pursuant to Rule 62 of the Federal Rules of Civil Procedure.


              Plaintiff’s Objection to Motion for Writ of Execution (Dkt. No. 112.)                          2
DATED: August 2, 2019.

/s/ John M. Avondet
John M. Avondet
Of Beard St. Clair Gaffney PA
Attorneys for the Plaintiff




               CERTIFICATE OF MAILING OR HAND DELIVERY

       I certify I am a licensed attorney in the state of Idaho, I have my office in Idaho

Falls, Idaho, and on August 2, 2019, I served a true and correct copy of the Plaintiff’s

Objection to Motion for Writ of Execution (Dkt. No. 112) upon the following by the

method of delivery designated:

 James D. Ruchti                         þ CM/ECF
 Ruchti & Beck Law Offices
 1950 E. Clark St., Suite 200
 Pocatello, Idaho 83201

 Eric D. Hone                            þ CM/ECF
 H1 Law Group
 701 N. Green Valley Pkwy, 3200
 Las Vegas, NV 83074


/s/ John M. Avondet
John M. Avondet
Of Beard St. Clair Gaffney PA
Attorneys for the Plaintiff




            Plaintiff’s Objection to Motion for Writ of Execution (Dkt. No. 112.)            3
